CHATFIELD, District Judge.
This application is for the discharge of an alien born in Austria, who was drafted before the declaration of war with that country, and who took out valid first papers less than seven years ago. He would therefore be in a position to become a citizen of the United States, if his application therefor had been filed before the declaration of war with Austria.
It is evident from the discussion had in the cases previously de*1003cided that no wrong is done this man by holding him subject to the effect of the draft, which was legal when he was certified for service. As he holds a declaration of intention, which could be used immediately if peace were declared, the only limitation upon his remaining in the army is that which an act of Congress or presidential regulations might provide. He is not being held subject to the army discipline contrary to law.
The writ must be dismissed, and relator remanded.